Name: Council Regulation (EEC) No 1535/85 of 4 June 1985 opening, allocating and providing for the administration of a Community tariff quota for cod, dried, salted or in brine, whole, headless or in pieces, falling within subheading 03.02 A I b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: fisheries;  foodstuff;  tariff policy
 Date Published: nan

 No L 147/ 16 Official Journal of the European Communities 6. 6. 85 COUNCIL REGULATION (EEC) No 1535/85 of 4 June 1985 opening, allocating and providing for the administration of a Community tariff quota for cod, dried, salted or in brine, whole , headless or in pieces, falling within subheading 03.02 A I b) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, the Community nature of the quota ; whereas, to represent as closely as possible the actual development of the market in the said goods, the allocation should follow proportionately the requirements of the Member States calculated both from statistics of imports from third countries during a representative reference period and according to the economic outlook for the tariff year in question ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, during the last three years for which complete statistics are available, the corresponding imports into each of the Member States represented the following percentages of total imports of the product in question coming from third countries which do not benefit from a preferential tariff measure having equivalent effect : Whereas the Community has undertaken to open an annual duty free Community tariff quota for 25 000 tonnes of cod, dried, salted or in brine, whole, headless or in pieces, falling within subheading 03.02 A I b) of the Common Customs Tariff : 1981 1982 1983 Benelux 1,94 1,57 1,71 Denmark 0,32 0,47 2,29 Germany 2,77 2,31 3,19 Greece 17,96 15,22 14,16 France 26,91 24,32 24,71 Ireland 0 0 0 Italy 47,88 54,81 52,45 United Kingdom 2,22 1,30 1,49 Whereas this undertaking was fulfilled in recent years through the total suspension of the Common Customs Tariff duty provided for by Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 3655/84 (2) ; whereas, however, this suspension comes to an end on 30 June 1985 pursuant to Regulation (EEC) No 3655/84 ; whereas, therefore, it is necessary to open on that date and for the remainder of the current year the tariff quota in question and to allocate it among the Member States ; Whereas, in view of these factors and of market fore ­ casts for this product for 1985, the initial percentage shares in the quota volume can be expressed approxi ­ mately as follows : Whereas, under Article 64 of the Act of Accession of 1979, Greece is required to apply in full the Common Customs Tariff duty in respect of the product in ques ­ tion since 1 January 1981 ; whereas, therefore, it is necessary to cover, in favour of the tariff quotas in question, the requirements of that Member State during the quota period ; Benelux 1,74 Denmark 1,03 Germany 2,76 Greece 15,79 France 25,34 Ireland 0,01 Italy 51,65 United Kingdom 1,68 Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of levy for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas, in the light of the principles outlined above, a Community tariff arrangement based on an allocation between the Member States would seem to preserve Whereas, to take account of the possible import trends for these fish, the quota volume should be divided into two instalments, the first being allocated between the Member States and the second held as a reserve to cover any subsequent requirements of Member States (') OJ No L 379, 31 . 12. 1981 , p . 1 . O OJ No L 340, 28 . 12. 1984, p . 1 . 6. 6. 85 Official Journal of the European Communities No L 147/ 17 Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments. 2. A first instalment of 20 000 tonnes shall be allo ­ cated among the Member States ; the shares, which subject to Article 5 shall be valid from 1 July to 31 December 1985 shall be as follows : (tonnes) Benelux 348 Denmark 206 Germany 552 Greece 3 158 France 5 068 Ireland 1 Italy 10 331 United Kingdom 336 which have used up their initial share ; whereas, to give importers some degree of certainty, the first instalment of the tariff quota should be fixed at a high level, which in this case could be 80 % of the amount of the quota ; Whereas initial shares may be used up at different rates ; whereas, to avoid disruption of supplies on this account, it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission and the Commission must be in a position to keep account of the extent to which the quotas have been used up and to inform the Member States accordingly ; Whereas, if at a given date in the quota period a consi ­ derable quantity of a Member State's initial share remains unused it is essential that such State should return a significant proportion thereof to the reserve, in order to prevent a part of the Community tariff quota from remaining unused in one Member State while it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concer ­ ning the administration of the shares allocated to that economic union may be carried out by any one of its members, 3. The second instalment of 5 000 tonnes shall constitute the reserve. Article 3 1 . If a Member State has used 90 % or more of its initial share as fixed in Article 2 (2), or of that share minus any portion returned to the reserve pursuant to Article 5, it shall forthwith, by notifying the Commis ­ sion, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share, rounded up as necessary to the next whole number. 2. If a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its initial share, rounded up as necessary to the whole number. 3. If a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall, in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third. This process shall apply until the reserve is used up. 4. By way of derogation from paragraph 1 , 2 and 3, a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. HAS ADOPTED THIS REGULATION : Article 1 1 . An annual Community tariff quota of 25 000 tonnes, which in 1985 by way of exception refers to the period 1 July to 31 December 1985 shall be opened within the Community for cod, dried, salted or in brine, whole, headless or in pieces, of the species 'Gadus morhua', 'Boreogadus saida' and 'Gadus ogac', falling within subheading 03.02 A I b) of the Common Customs Tariff. 2 . The Common Customs Tariff duty shall be totally suspended within this tariff quota. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1985 . No L 147/ 18 Official Journal of the European Communities 6. 6. 85 Article 5 pursuant to Article 3 are opened in such a way that importations may be charged without interruption against their accumulated shares of the Community quota. 2. The Member States shall ensure that importers of the product in question have free access to the shares allocated to them. 3 . The Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation . 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, the Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall cooper ­ ate closely to ensure that this Regulation is complied with. Article 10 This Regulation shall enter into force on 1 July 1985. Member States shall, not later than 1 November 1985, return to the reserve the unused portion of their initial share which, on 15 October 1985, is in excess of 20 % of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall, not later than 1 November 1985, notify the Commission of the total quantities of the product in question imported up to and including 15 October 1985 and charged against the Community quota and of any portion of their initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 shall, as soon as the information reaches it, inform each State of the extent to which the reserve has been used up . It shall , not later than 5 November 1985, inform the Member States of the amount still in reserve, following any return of shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all appropriate measures to ensure that additional shares drawn This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 4 June 1985. For the Council The President L. GRANELLI